Citation Nr: 0922499	
Decision Date: 06/15/09    Archive Date: 06/23/09	

DOCKET NO.  05-14 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for a chronic 
gastrointestinal disability, claimed as a fixed hiatal hernia 
with gastroesophageal reflux disease and chronic peptic 
esophagitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to 
July 1996.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal of a September 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  However, in September 2007, the 
Veteran's case was REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  Subsequent to 
the Board's 2007 remand, the RO, in a rating decision of 
March 2009, granted entitlement to service connection for 
bronchitis.  Accordingly, the issue of entitlement to service 
connection for a chronic respiratory disorder (claimed as 
mild obstructive lung disease), which was formerly on appeal, 
is no longer before the Board.  

The issue of entitlement to service connection for a chronic 
gastrointestinal disability, claimed as a fixed hiatal hernia 
with gastroesophageal reflux disease and chronic peptic 
esophagitis, is once again before the Board for appellate 
review.  


FINDING OF FACT

The Veteran's "fixed" hiatal hernia with gastroesophageal 
reflux disease (chronic peptic esophagitis) as likely as not 
had its origin during his period of active military service.  



CONCLUSION OF LAW

A "fixed" hiatal hernia with gastroesophageal reflux disease 
(chronic peptic esophagitis) was incurred in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, 
including those offered during the course of a hearing before 
the undersigned Veterans Law Judge in April 2007, as well as 
VA and private treatment records and examination reports, and 
various statements by the Veteran's spouse and an associate.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the Veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for a 
chronic gastrointestinal disability, to include a fixed 
hiatal hernia with gastroesophageal reflux disease and/or 
chronic peptic esophagitis.  In pertinent part, it is 
contended that the Veteran's current gastrointestinal 
disability had its origin during his period of active 
military service.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2008).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

A review of the record in this case discloses that, at the 
time of a service separation examination in June 1996, the 
Veteran gave a two-year history of frequent 
indigestion/dyspepsia which was reportedly relieved by over-
the-counter antacids.  A physical examination of the 
Veteran's abdomen and viscera conducted at that time was 
within normal limits.  Following examination, the Veteran was 
prescribed Tagamet to be taken twice a day.  Also recommended 
was that, within 30 days of separation, the Veteran follow up 
with the gastrointestinal department of the local VA medical 
facility.  

Private medical records dated in late 1999 reveal that the 
Veteran was seen at that time for what was described as 
severe gastroesophageal reflux disease, as well as ulcerative 
esophagitis, and a large hiatal hernia.  

At the time of a VA gastroesophageal examination for 
compensation purposes in early June 2004, it was noted that 
the Veteran's claims folder was available, and had been 
reviewed.  When questioned, the Veteran gave a history of 
acid reflux disease which reportedly was diagnosed in 1999.  
According to the Veteran, at that time, he was having "a lot 
of reflux."  When further questioned, the Veteran indicated 
that, when he was "getting out of the service," he was told 
to follow up with the Veterans Administration.  However, 
according to the Veteran, he had received no treatment in 
service for his acid reflux disease.  A barium swallow 
conducted slightly more than one month later showed evidence 
of a fixed hiatal hernia with gastroesophageal reflux in 
conjunction with chronic esophagitis, but no esophageal 
ulcerations.  The pertinent diagnosis noted was of a fixed 
hiatal hernia with gastroesophageal reflux disease and 
chronic peptic esophagitis.  

In a statement received in April 2007, the Veteran's spouse 
indicated that she could remember the Veteran having 
(stomach) problems "as far back as November 1994."  
Reportedly, the Veteran always had either Tums or Rolaids 
with him, and it was "no big deal" to see him eat "almost a 
whole pack at one time."  

In an additional statement, likewise received in April 2007, 
one of the Veteran's friends wrote that the Veteran had 
experienced stomach problems for as long as he had known him, 
which is to say, as far back as 1998.  

In a statement of April 2007, one of the Veteran's former 
physicians wrote that the Veteran suffered from chronic 
gastroesophageal reflux disease, which, in his opinion, 
"started before 1999."  

As of the time of a recent VA gastrointestinal examination in 
February 2009, which examination, it should be noted, 
involved a full review of the Veteran's claims folder, the 
Veteran gave a history of increasing symptoms of heartburn 
and reflux in 1994.  Also noted were problems with nausea and 
vomiting.  According to the Veteran, at the time of his 
separation physical examination in 1996, he reported problems 
with heartburn, and was prescribed Tagamet.  

Following examination, the Veteran received a diagnosis of 
"fixed" hiatal hernia with gastroesophageal reflux (i.e., 
chronic peptic esophagitis).  In the opinion of the examiner, 
it was "not at least as likely as not" that the Veteran's 
gastroesophageal reflux ("fixed hiatal hernia") was related 
to his previous military service.  This was the case because, 
while the Veteran did have documented evidence of dyspepsia 
on separation, there was no specific treatment or diagnosis 
during active duty service.  Moreover, the earliest clinical 
indication of the presence of gastroesophageal reflux disease 
was in approximately 1999, following 
esophagogastroduodenoscopy (EGD).  

The Board notes that, for the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2008).  

In the case at hand, it is true that, at the time of the 
Veteran's service separation examination in June 1996, he did 
not, in fact, receive a diagnosis of a chronic 
gastrointestinal disability.  Nonetheless, at the time of 
that examination, the Veteran gave a "two year history" of 
dyspepsia/indigestion, which was reportedly relieved by over-
the-counter antacids.  Significantly, at the time of the 
Veteran's separation examination, he was prescribed Tagamet 
(a prescription medication) for treatment of his reported 
"dyspepsia."  

The Board concedes that, not until 1999, approximately three 
years following his discharge from service, did the Veteran 
receive a confirmed diagnosis of chronic gastrointestinal 
pathology, to wit, "severe" gastroesophageal reflux disease, 
ulcerative esophagitis, and a large hiatal hernia.  However, 
in a statement of April 2007, the Veteran's private physician 
indicated that, in his opinion, the Veteran suffered from 
gastroesophageal reflux disease at a point in time "before 
1999."  Moreover, the Veteran's spouse, in a statement 
received in April 2007, indicated that she could remember her 
husband having "stomach" problems "as far back as 
November 1994," a point in time clearly within the confines 
of the Veteran's period of active military service.  

The Board acknowledges the recent opinion of a VA examiner to 
the effect that the Veteran's gastroesophageal reflux disease 
("fixed hiatal hernia") is not at least as likely as not 
related to his period of active military service.  
Nonetheless, based on the aforementioned, the Board is of the 
opinion that there exists a certain continuity of 
(gastrointestinal) symptomatology extending from the 
Veteran's active military service up to the present.  The 
service treatment reports show treatment, the Veteran is 
competent to assert that he continued to experience symptoms 
since service, and private medical evidence relates the 
Veteran's disorder to service.  Additionally, the Veteran has 
submitted supporting lay statements.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed.Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Under the circumstances presented in this case, and when 
resolving all doubt in the Veteran's favor, service 
connection for a "fixed" hiatal hernia with gastroesophageal 
reflux disease (chronic peptic esophagitis) is in order.  The 
appeal is granted.

A discussion addressing whether the mandates of the Veterans 
Claims Assistance Act of 2000 (VCAA) have been complied with 
is not warranted.  To the extent necessary, VA has fulfilled 
its duty to notify and to assist the Veteran in the 
development of his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  In light of the fully favorable 
determination reached in this case, no prejudice will result 
to the Veteran by the Board's consideration of this appeal at 
this time.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

Service connection for a "fixed" hiatal hernia with 
gastroesophageal reflux disease (chronic peptic esophagitis) 
is granted.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


